Title: John Quincy Adams to William Cranch, 6 June 1798
From: Adams, John Quincy
To: Cranch, William


          
            My dear friend
            Berlin 6. June 1798.
          
          I received a few days ago with great pleasure your favour of 5 March. the perusal of which affected me with various sensations, some pleasing and others less so, but all, cordially participating in the circumstances affecting your welfare and happiness, mentioned in it. Neither the length of time nor the distance at which I have been from my Country, nor yet, any change in my own situation has effected any alteration in the sentiments of attachment to my

friends, with which I parted from them, and consequently I could not but share with full soul, the feelings, which the occurrences of your life, whether fortunate or adverse occasion to you. Some of the most precious comforts I know how to value, because I myself now enjoy the same in an eminent degree; others I can estimate also for the contrary reason, because I have been disappointed in the hope of possessing them.— The blessings of wedded love have been mine, almost a year, but I have not the happiness of being a parent.— The partner of my life, like your’s adds every day to the ties of affection which united us, and but for a misfortune of which you will have heard before this time, I might have now completed all the immediate relations of domestic life and participated in all the sources of domestic felicity.
          I had heard with much concern of Mr: Greenleaf’s misfortunes, and I have been sincerely grieved upon finding in your letter, that they have in some measure extended to you. I hope that a more favourable turn of fortune, may relieve you from all embarassment, and should feel happy if it were in my power to contribute to it.
          At a time when the appearance of peace is returning to Europe, every symptom announces that our own Country will be involved in unavoidable war. If any thing could have prevented it before, it is now made impossible for us to escape it, by the publication of the documents containing the negotiation of our Commissioners at Paris. They unfold indeed a scene of corruption & venality, which Americans could scarcely believe, but which is universally known in France, and frequently complained of, but which cannot be remedied, because the most depraved men, are at the same time those who hold unlimited power in their hands. They have an absolute controul even over the press, and not a newspaper in France has dared to intimate the proposals, which our commissioners rejected, of offering money to the members of the Directory. These facts however, cannot be thoroughly concealed from the rest of Europe and they will carry the resentment of the Directory to its utmost pitch of rage. Our Country must expect the worst that they can inflict upon it, and I hope will be properly prepared for its own defence. I said the appearance of peace was returning to Europe, but it is nothing more; a real and permanent peace is yet very distant. It is impossible that France should for years to come, either be at peace herself or leave her neighbours so.
          Hitherto there has been little done this season, besides making preparations. An immense armament has been gathering in France

these eight months, said to be destined for the invasion of England. A large force, forming part of it has embarked and probably sailed from Toulon, but as this is not a place from which an attack upon England can be directly made, there have been numerous conjectures as to the point of its direction. It is commanded by Buonaparte.
          The English on their side have attempted a small expedition against Ostend and destroyed a sluice, which affords an internal communication between that place and Dunkirks, but it has cost them 1500 men, who were taken before they could again go on board their ships.
          I am, with the warmest wishes for your prosperity and happiness, ever affectionately your friend.
        